Mason, J.,
delivered the opinion of this court.
We do not deem it important to pass any opinion upon the peculiar structure of the appellee’s prayer, by which this case is presented, a question so forcibly argued by the opposite counsel. Whatever may be the supposed defects of this prayer, a reversal of the judgment, with a view to their correction, would not ultimately vary the substantial merits of the controversy, which rests upon facts, few, simple and undisputed, and which, in our judgment, could not be materially altered or added to,- by any subsequent proceedings which might be had in the case, short of the introduction of testimony intended to assail the validity of the will itself; and vve do not understand the appellant as contending for any such object. This is not a case where extrinsic evidence would be admitted to explain the meaning or intention of the testator. Extrinsic evidence is only admissible to explain latent ambiguities in testamentary or other instruments of writing, and such we understand to have been the case of Walston vs. White, 5 Md. Rep., 297, relied upon in argument by the appellant’s counsel.
The present record discloses a question- of title dependent upon the interpretation of the language used by the testator in his will, considered with reference to the condition of the several parties who claim under it, and we must proceed to give that interpretation. At this point we are met by the counsel for the appellee with a decision of the former Court of Appeals, (Mitchell vs. Mitchell, 2 Gill, 230,) in regard to this identical will, in connection with the same state of facts now before us, and it is insisted that the former decision'has settled the law of the case, and that we are concluded by it. The conclusiveness of that decision is the controlling, and indeed the only question involved in this appeal.
A decision by the Court of Appeals must be regarded as binding- and final in- all subsequent litigation- between' the *234same parties, and upon the same subject matter of controversy: and if an exposition of a will has been made, by which the title to property has been settled, that exposition should be deemed irrevocable as between the same parties and those claiming under them'. These principles are distinctly affirmed by the case of Hammond's Lessee vs. Inloes, 4 Md. Rep., 138.
On the other hand it is urged that the present parties, the form of action and the questions submitted, are not the same with those of the former appeal. This may be in part true, yet it cannot be denied that the Court of Appeals, on the former appeal, has given an interpretation to this will, and has passed upon and settled the rights under it, of one at least, of the parties to this record; and if we were now, as to other parties, to give it a different construction, it would lead to the anomalous condition of things' of different persons having different and conflicting rights and interests under the same will. Such conflict, confusion and injustice- should not be sanctioned.
The plaintiff in this suit is certainly so far bound by the former decision, as to be forever precluded from enforcing her annuity as a charge upon this real estate. Her right to do so was the precise question presented and decided on the former appeal, and the court said the annuity could not be enforced because the land itself under the will belonged to the plaintiff, and that the claim to the annuity was merged in the title.
If we were now to give an opposite construction to this-will, and vest the title in another, it must readily be seen that the- appellee would lose both land and annuity. For such a result the-appellant’s counsel even would not directly contend,, yet it is manifest that to adopt their views, we- would either' be bound to arrive at such a result, or we- would be compelled to reverse a decision of the- former Court of Appeals-, not for any mistake or error, as respects the facts of the case-, but for mere error of judgment. We are not prepared for either alternative.
However much we might be disposed to adopt and sane*235tion the views of the appellant’s counsel, so ably enforced in tbe course of their argument as general principles of law, still we feel constrained to regard ourselves as concluded by the interpretation given to this will by the Court of Appeals, in the case of Mitchell vs. Mitchell, 2 Gill, 230; and while we might consider ourselves at liberty to disregard that decision as a general rule of law for the future interpretation of wills and deeds, yet we must regard it as final and conclusive upon the will now before us.

Judgment oj/irmed.